Title: To Alexander Hamilton from Joseph Clay, 30 December 1789
From: Clay, Joseph
To: Hamilton, Alexander


Savannah, December 30, 1789. “I received your very obliging favour of the 2d. Octr last respecting a claim of the United States on me for a sum of money of the new emission & tho’ under the peculiar circumstances of this business I can’t think myself responsible yet ’tis my wish to see the United States secured in the same as soon as possible & shall do every thing in my power for that purpose. The person who received the money and appropriated it to his own use (as he says prompted by penury & want) is I am told at this time in very good circumstances & writes that he only waits to know what money will be received in payment & at what rate.…”
